IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                August 15, 2013 Session


            IN RE: TYLER M. G., JOSHUA E. G. and ALEXIS E. G.

               Appeal from the Juvenile Court for Anderson County
              Nos. J27827, J27828, J27829  Brandon K. Fisher, Judge




              No. E2013-01376-COA-R3-PT - FILED-AUGUST 15, 2013




This appeal is from an order of the trial court denying a petition to terminate the parental
rights of the appellant, Willie G., to his three minor children. Because the judgment of the
trial court is not adverse to the appellant, we lack jurisdiction to entertain this appeal.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


T HOMAS R. F RIERSON, II, J., C HARLES D. S USANO, J R., P.J., AND D. M ICHAEL S WINEY, J.

Yarboro Ann Sallee, Knoxville, Tennessee, for the appellant, Willie G.

Robert E. Cooper, Jr., Attorney General and Reporter, and Ryan Leslie McGehee, Assistant
Attorney General, General Civil Division, Nashville, Tennessee, for the appellee, Tennessee
Department of Children’s Services.

Linda Rosillo Mulligan, Harriman, Tennessee, Attorney Ad Litem for the minor children.

Daniel Logue Ellis, Oak Ridge, Tennessee, Guardian Ad Litem.
                                    MEMORANDUM OPINION 1

        Upon review of the record for this appeal, the Court directed the appellant to show
cause why this appeal should not be dismissed for lack of jurisdiction because the order
denying the petition to terminate the appellant’s rights to his minor children was not adverse
to the appellant. See Benson v. Herbst, 240 S.W.3d 235, 239 (Tenn. Ct. App. 2007) (holding
that the lack of a judgment “adverse” to the party appealing said judgment deprives the
appellate court of jurisdiction to entertain the appeal). Counsel for the appellant has filed no
response to the show cause order.

        Because we have no jurisdiction to hear an appeal from an order that is not adverse
to the appellant, this appeal is dismissed. Costs on appeal are taxed to the appellant, Willie
G., for which execution may issue if necessary.




                                                                     PER CURIAM




       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.

                                                       -2-